Per Curiam.
J. W. Charles and A. C. Kline brought a bill in equity against W. W. Appleton and wife and Lizzie M. Slack and others. The purpose of the suit is to have the record of a deed of conveyance cancelled as *363being- a fraud upon an escrow agreement'. On the pleadings and evidence the court dismissed the bill as to Lizzie M. Slack and her husband. The decree conta-ins the following :
“There may, or may not, be equities between the complainants and defendant Appleton if differently presented, but" upon -the pleadings and evidence in this case, no equity on behalf of complainants has been made to appear; it is therefore ordered that the bill of complaint be and the same is hereby dismissed without prejudice.” •
■ The complainants appealed and contend that 011 the evidence the decree should have been for the complainants. A discussion of the testimony would serve no useful purpose. There is ample evidence to sustain the decree made and as the dismissal of the bill as to the defendant Appleton is without prejudice, the complainant is at liberty to pursue any appropriate remedy to which he may be entitled in the premises under the law.
Affirmed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur: